Exhibit 10.28

 

CODE OF CONDUCT

 

Benchmark Electronics

 

I.                                        PURPOSE

 

To set guidelines for employee conduct and to inform all employees, officers and
directors of their responsibilities in this regard.

 

II.                                    SCOPE

 

This policy applies to employees, officers and directors of Benchmark
Electronics Inc. and its subsidiaries and affiliates worldwide.

 

III.                                POLICY

 

Personal integrity is an essential ingredient of each employee’s job. Benchmark
employees have to maintain a reputation for honesty and integrity in order to
keep the trust and confidence of the public and the customers Benchmark serves
worldwide. The only way to do this is through the actions of individual
employees - people who, through the years, have built Benchmark’s reputation for
honesty and integrity. To sustain this reputation, all employees must conduct
themselves according to the highest ethical standards.

 

The overriding principles that employees must adhere to are:

 

•                  Do not participate in any dishonest, destructive, or illegal
acts of any kind, including those against Benchmark’s products, services,
property, or property entrusted to Benchmark, company assets, customers, or
other employees.

 

•                  Do not use employment with Benchmark or Benchmark’s name to
further personal interests.

 

•                  Do not attempt to justify an illegal or dishonest act by
claiming it was directed by a superior, and don’t direct fellow Benchmark
employees to commit such acts in performing their duties.

 

•                  Observe all laws and regulations that apply to Benchmark
business.

 

•                  Do not deviate from Benchmark policies, rules, or procedures,
even if doing so might appear to be to Benchmark’s advantage.

 

•                  Promptly alert your supervisor or your Human Resources
Department whenever any dishonest, destructive, or illegal act is observed,
learned, or even suspected.

 

1

--------------------------------------------------------------------------------


 

•                  Cooperate with Benchmark management when alleged misconduct
is being investigated.

 

•                  Comply with company rules involving the use of visible
identification cards, package inspection, personal property registration, and
other rules for protecting employees, information, and assets.

 

•                  Violations of this Code of Conduct or commission of dishonest
or illegal activities on Benchmark premises or while conducting Benchmark
business may result in disciplinary action up to and including dismissal - even
for the first offense in appropriate circumstances - and civil or criminal
prosecution by Benchmark. The fact that an illegal or dishonest act or
prohibited act may be considered minor in nature will not be justification for
the mitigation of any disciplinary or legal action taken by Benchmark.

 

Nondiscrimination

 

Benchmark’s policy is to provide equal opportunity to all employees. Employees
are not permitted to discriminate within the meaning of applicable law in
recruiting, hiring, terminating, promotions, salary treatment, or any other
condition of employment or career development, or to harass employees or
individuals with whom Benchmark does business, on the basis of race, color,
religion, national origin, sex, age, disability, sexual preference or
orientation, marital status, or status as a special disabled veteran of the
Vietnam Era or any other unlawful basis.

 

Sexual harassment is a form of employee misconduct which undermines the
integrity of the employment relationship. It is the policy of Benchmark to
provide and maintain a work environment that is free of illegal discrimination,
including sexual harassment.

 

If you have a complaint of discrimination or harassment, report it to your
supervisor. If this is not appropriate, seek the assistance of your Human
Resources Manager/Human Resources Rep. Where investigation confirms the
allegations, Benchmark will take prompt corrective action.

 

Personal Conduct

 

One of the most essential ingredients in proper personal conduct is integrity.
It is a matter of being honest with Benchmark’s time and property. Among other
things, it means:

 

•                  Reporting to work as scheduled.

 

•                  Doing a full day’s work every day. Employees should not waste
company time or abuse it to handle personal activities or make personal phone
calls.

 

•                  Keeping absences to a minimum and, when an absence is
unavoidable, promptly notifying supervision and accurately reporting the reason.

 

2

--------------------------------------------------------------------------------


 

•                  Handling all customer contacts with the highest standards of
professionalism and courtesy.

 

•                  No illegal use, possession, distribution, transportation,
sale, purchase, or transfer of controlled substances or drugs.

 

•                  Not being intoxicated on company premises, while conducting
company business or driving company vehicles.

 

•                  Not consuming or possessing alcoholic beverages on company
premises.

 

•                  Not fighting on the job or on company premises.

 

•                  Not possessing firearms, weapons, or explosives on company
premises.

 

•                  Not using rude, abusive, or obscene language with a customer
or fellow employee.

 

•                  No theft or other unauthorized use of company property or
assets.

 

Conflict of Interest

 

The fundamental rule is that employees in their business dealings must never be
influenced, or even appear to be influenced, by personal interests.

 

Employees are expected, both on and off the job, to support Benchmark’s efforts
to succeed in the worldwide marketplace.

 

Employees are not permitted to compete with Benchmark. They may not assist
others to compete with Benchmark, and they may not use their position with
Benchmark, its proprietary information, or its relationship with customers for
personal gain or benefit.

 

Benchmark’s policy concerning suppliers is to award business solely on merit, at
the lowest reasonable price, and, wherever practicable, on a competitive basis.

 

Basic points to keep in mind are:

 

•                  Have no relationship, financial or otherwise, with any
supplier or competitor that might be construed as a conflict of interest, or
that might even appear to impair your judgment on behalf of the company.

 

3

--------------------------------------------------------------------------------


 

•                  Never accept or solicit, even indirectly, gifts, loans,
“kick-backs,” special privileges, services, benefits, or unusual hospitality.
This does not apply to unsolicited promotional materials of nominal monetary
value of a general advertising nature, such as imprinted pencils, memo pads and
calendars. Determining when hospitality is “unusual” is a matter of degree.
Acceptance of a meal or entertainment should be, when practical, on a reciprocal
basis. Generally, any extensive hospitality appropriate for special events, such
as trade shows, where company business may be conducted is acceptable. You
should report invitations to any such events to your supervisor for concurrence
in your acceptance of the invitation.

 

•                  Report gifts other than promotional materials of nominal
value promptly to your supervisor and then return them to the donor, if
possible, or dispose of them in another appropriate manner.

 

•                  Do not give inappropriate gifts or provide unusual
hospitality to customers or potential customers or their employees that will
unfairly influence their purchasing decision. For example, do not give expensive
gifts that could be construed as a bribe or a reward for purchasing from
Benchmark.

 

•                  Comply with laws and regulations governing relations between
government customers and suppliers. These laws and regulations may prohibit or
modify marketing activities used with other customers.

 

•                  Do not in any way assist competitors. Specifically do not
assist anyone outside the business in the planning, design, manufacture, sale or
purchase of any competitors’ products or services. Do not communicate business
information to former employees of Benchmark who are currently employed by our
competitors or to other third parties. This communication includes information
placed on public websites and blogs. Do not become involved in activities or
businesses that compete with Benchmark activities or business.

 

•                  Avoid any outside activity that could adversely affect the
independence and objectivity of your judgment, interfere with the timely and
effective performance of your duties and responsibilities, or that could
discredit Benchmark or conflict, or appear to conflict, with Benchmark’s best
interests. Since each employee’s primary obligation is to Benchmark, any outside
activity, such as a second job or self-employment, must be kept totally separate
from employment with Benchmark. Unless expressly authorized by Benchmark, no
outside activity should involve the use of company time, its name, or its
influence, assets, funds, materials, facilities, or the services of other
employees.

 

•                  Don’t undertake any activity that is aimed at, or that could
reasonably have the effect of, retarding the success of Benchmark in the
marketplace. Avoid any actions inconsistent with this commitment to help
Benchmark succeed, such as suggesting that customers or potential customers
refrain from dealing with Benchmark, or deal with a competitor instead of with
Benchmark.

 

4

--------------------------------------------------------------------------------


 

If actual, or even a potential, conflict of interest develops, it must be
reported promptly to your supervisor who will consult with the Legal Department.

 

Outside Directorships

 

Although activities outside Benchmark are not necessarily a conflict of
interest, a conflict could arise depending upon your position within Benchmark
and Benchmark’s relationship with your other activity. Outside activities
may also be a conflict of interest if they cause you, or are perceived to cause
you, to choose between that interest and the interests of the Company. The
Company recognizes that the guidelines in this Section are not applicable to
directors that do not also serve in management positions at Benchmark (“Outside
Directors”).

 

Employees of Benchmark may not serve as directors of any outside business
organization unless such service is specifically approved by senior management.
There are a number of factors and criteria that Benchmark will use in
determining whether to approve an employee’s request for an outside business
directorship. For example, directorships in outside companies are subject to
certain legal limitations. Directorships in outside companies should also
satisfy a number of business considerations, including (1) furthering the
interests of Benchmark and (2) not detracting in any material way from the
employee’s ability to fulfill his or her commitments to Benchmark. Benchmark
will also take into consideration the time commitment and potential personal
liabilities and responsibilities associated with the outside directorship in
evaluating requests.

 

Proprietary Information

 

In today’s competitive environment, protecting Benchmark’s intellectual property
and proprietary information is more important than ever before.

 

Proprietary information is any information or knowledge created, acquired, or
controlled by Benchmark that Benchmark has determined should not be published or
released to others. It includes, but is not limited to, financial records,
customer names and programs, unannounced products and services, technical
information, sales and marketing data, and employee records.

 

What is key about this information is that its unauthorized release or
disclosure could cause Benchmark the loss of a critical competitive advantage,
could hurt relationships with customer, or could embarrass or harm fellow
employees.

 

Each employee (as an originator, custodian, user, or recipient of proprietary
information) must ensure that company information under his or her direction
and/or control is properly identified and/or safeguarded according to its
proprietary nature in accordance with Benchmark instructions.

 

Benchmark also regards as proprietary the information of others that it is
obligated to maintain in confidence.

 

5

--------------------------------------------------------------------------------


 

Benchmark may properly come into possession of such information in a number of
ways, most often as a result of an agreement with the owner of the information
which restricts the way in which the information may be used. The terms and
conditions of any such agreement must be strictly followed. In addition,
employees must be especially careful of the circumstances under which they are
offered, or received, such information; whether it is being offered to them with
restrictions on its use, and how they plan to use it. Before agreeing to accept
the proprietary information of others with any restrictions, they should contact
the Legal Department to review the terms under which it is being offered. They
should also contact the Legal Department immediately if they believe there is a
chance that they might be receiving the information as a result of a breach of
confidence, or an improper or illegal act, or under any other circumstances that
might call into question the propriety of their actions in the matter.

 

Access to proprietary information is limited to authorized persons with a “need
to know.”  Disclosure to others and the receipt of the proprietary information
of others should only be made where there is a valid business need and then only
as specified in Benchmark policies and instructions. Of course, company
information should not be used for personal benefit or other non-company
purposes.

 

When employees leave Benchmark, all documents and records containing proprietary
information must be turned in to Benchmark. Even after employment ends, former
employees have a continuing obligation to safeguard this information.

 

Questions on whether information is proprietary, and the conditions under which
it can be released, should be directed to the Legal Department. Any compromise,
or even suspected compromise, of any such information should be immediately
reported to the Human Resources organization.

 

Computer Systems

 

Computer systems and the information they contain, control, transmit, or process
are essential for Benchmark’s daily operations. They help provide products and
services to customer, maintain vital records, collect revenues, and process
information necessary for internal operations and development.

 

Employees are responsible for ensuring that computer systems and the information
they contain are adequately safeguarded against damage, alteration, theft,
fraudulent manipulation, and unauthorized access or disclosure. Though the data
processed and stored in a computer may appear to be intangible, it still must be
protected as a company asset, and properly identified and safeguarded according
to its proprietary and/or critical nature. Passwords or other procedures used to
access or transmit computerized data must be selected, controlled, and
safeguarded to ensure that company data is adequately protected. Ultimately,
each employee is responsible for the security of information accessed or
modified under his or her password or access procedure. Also, as a user or
manager of corporate data or computer resources, each employee must strictly
adhere to the specific security measures and controls that have been
established.

 

6

--------------------------------------------------------------------------------


 

Along with the responsibility for safeguarding the information in Benchmark data
bases, employees are responsible for:

 

•                  Obeying all copyright laws and Benchmark policy regarding the
reproduction of copyright software.

 

•                  Using licensed computer software only as permitted by the
specific license.

 

•                  Any personal or other non-business use of a company data
communication system or computer system (mainframe, micro, mini, or personal
computer) is forbidden, unless expressly sanctioned by supervision.

 

Violations or suspected violations of computer security measures or controls
must be reported to the Benchmark Information Systems organization. Benchmark
may be obligated to report certain inappropriate uses of electronics systems to
external legal authorities in the Company has reason to believe the employee has
utilized Company equipment or systems to engage in behavior that may be a
violation of state or federal law, statues, or regulations.

 

Company Records

 

Company records are critical in meeting Benchmark’s financial, legal and
management obligations and must always be prepared accurately.

 

Such records include reports, vouchers, bills, time reports, payroll and service
records, measurement, performance and production records, and other essential
data. Employees who prepare records should be sure to:

 

•                  Provide accurate and complete information in making all
entries.

 

•                  Date documents and reports correctly. No documents may be
dated with any date other than the actual date of execution or creation, unless
that document clearly states on its face that the date is to be regarded “as of”
different date.

 

•                  Correctly report items used under any measurement or index
plan. A false or misleading report of measurement data is considered just as
serious as falsifying vouchers, financial data or records pertaining to company
funds or property.

 

•                  Account accurately for all time worked, work items, expenses,
material, tools, vehicles, and other Benchmark property, whether the property is
new, used, or deemed worthless.

 

•                  Provide, when requested, appropriate documents to auditors.
From time to time, Benchmark may audit all or selected parts of the
organization. Employees are expected to cooperate with any identified auditor,
whether internal or external to Benchmark. Any questions about the role of
auditors and the disclosure of company documentation should be directed to the
Controller.

 

7

--------------------------------------------------------------------------------


 

Customer and employee records are to be held in confidence and treated as
company assets. As such, they are to be carefully safeguarded and kept current
and accurate. They should be disclosed only upon proper authorization.

 

Certain company records are maintained according to rules of the Government.
These rules require that certain records be retained for specific periods of
time. Other records and documents may have to be retained in connection with
court proceedings, or for other specific business purposes. Records should,
therefore, be destroyed only in accordance with these requirements and with
proper company authorization.

 

Quality

 

The mark of a truly world class company is its high level of quality. With that
goal in mind, all aspects of company business should be conducted with Quality
of Service as the common denominator for acceptable performance by all
employees.

 

This code of conduct encompasses everything we do, and includes such areas as:

 

Marketing

Design

Procurement of Materials

Scheduling

Manufacturing

Quality Assurance

Test

Packing and Shipping

Human Resources

Training

Finance

Information Systems Services

Program Management

Facilities

Maintenance

Engineering

Warehousing

 

Compromise of Benchmark’s integrity on this essential issue could lead to a loss
of continued employment for individuals within the company, and a loss of
benefits from the products and services that Benchmark provides for others.
Therefore, employees are expected to support Benchmark’s commitment to quality,
both in the products and services that we provide our customers and in the way
that we perform our jobs on a daily basis.

 

8

--------------------------------------------------------------------------------


 

Company Property

 

Preventing the loss, damage, misuse, or theft of company property is part of
every employee’s job. It directly affects product costs and corporate earnings.
Some examples of what you are expected to do:

 

•                  Locking desks, offices, and unattended vehicles or
facilities.

 

•                  Restricting non-employees’ access to Benchmark premises
unless they are on official company business.

 

•                  Disposing of surplus, obsolete, or junked property only when
authorized or directed by company instructions.

 

•                  Observing rules regarding identification, package inspection,
and personal property registration.

 

•                  Avoiding waste and spoilage when using supplies.

 

You should never use Benchmark property for personal benefit. Only with proper
authorization may you borrow, take, use, sell, loan, or give away company
property.

 

Only authorized property should be used for Benchmark business. For example,
employee owned or leased motor vehicles or aircraft must not be used for company
purposes except as authorized in company instructions. Benchmark assumes no
responsibility for personal property employees use in the course of their
employment.

 

Benchmark owned, leased, or rented vehicles must be used only for company
business. Use for any other purpose is prohibited except when expressly
authorized by supervision. Non employees should not be transported in Benchmark
vehicles, except when authorized for company business or in emergency
situations.

 

Benchmark issued identification cards are for use by employees in the conduct of
company business only. They belong to Benchmark and must be surrendered upon
request of your supervisor.

 

Employees should promptly report any actual or suspected loss, damage misuse,
theft, or destruction of Benchmark property to supervision.

 

Company Funds

 

Company funds, including revenues, take many forms:  checks, drafts, money
orders, petty cash, or customer payments. Other items that represent the
expenditure of company funds, such as airplane tickets, are also included.

 

When spending company money or your own for reimbursement later, or when
requesting services on Benchmark’s behalf, make sure that Benchmark receives
proper value in return and that the expenditure is

 

9

--------------------------------------------------------------------------------


 

for a legitimate business purpose. Anyone approving or certifying any voucher or
bill must have reasonable knowledge that the services or expenses are proper.

 

Every employee who has control over company funds is personally accountable for
them. Employees are to treat company funds as they would their own. This means
that items purchased, especially for personal consumption during business use
(meals, etc.) should be moderate and of the same value that the employee would
normally purchase for private consumption.

 

Some examples of how employees are expected to safeguard company funds follow:

 

•                  Keep an accurate record of funds spent.

 

•                  Use company funds solely for the payment of Benchmark
expenses.

 

Questions on the appropriate use of company funds, or personal funds for company
business, should be discussed with your supervisor or the Legal Department.

 

Fair Competition and Antitrust Law

 

Benchmark’s policy is to comply fully with all laws and regulations, domestic
and foreign, that apply to it. The U.S. antitrust laws apply to competition
within the U.S. and to some international business transactions by U.S. firms.
Firms like Benchmark, that export or do business in other countries, must also
comply with the applicable antitrust laws of those countries.

 

The objective of the U.S. antitrust laws is to benefit consumers by promoting
vigorous competition. The basic U.S. antitrust statutes are the Sherman, Clayton
and Federal Trade Commission Acts.

 

The Sherman Act prohibits contracts and conspiracies that unreasonably reduce or
eliminate competition. These include agreements between competitors to divide
markets, establish prices, or refuse to deal with others. Employees must avoid:

 

•                  Agreements or understandings with competitors that would
establish minimum or maximum prices, divide customers or markets or in any other
way lessen competition between Benchmark and its competitors.

 

•                  Agreements or understandings with competitors concerning how
or whether to deal with any customer, competitor, or any group of customers or
competitors.

 

Under some circumstances, the Sherman Act also prohibits a company from
requiring its customers to buy a product or service they do not want in order to
buy one they want, i.e., tying. A company also may not place certain
restrictions on resellers of its products or services.

 

The Sherman Act also covers monopolies and prohibits, among other things,
attempts to obtain or retain monopoly position in a market by using strategies
designed to destroy a competitor or to foreclose competition.

 

10

--------------------------------------------------------------------------------


 

The Clayton Act addresses exclusive dealing arrangements, price discrimination,
and acquisitions. The Federal Trade Commission Act generally prohibits unfair or
deceptive trade practices.

 

Failure to comply with these laws can have serious consequences. Corporations
and individuals accused of violating the Sherman Act, for example, may be
indicted on felony charges. Violations may also result in costly damage awards
and burdensome injunctive orders.

 

Benchmark’s competitive efforts must rely on the merits of its products and
services. Employees should concentrate on anticipating and satisfying the needs
of our customers, and should not seek to limit the competitive opportunities of
our rivals. In order to accomplish this, employees should:

 

•                  Never misrepresent the quality, features, or availability of
Benchmark products or services or those of its competitors.

 

•                  Never engage in industrial espionage or commercial bribery.

 

•                  Never unlawfully interfere with contracts between a
competitor and a customer.

 

•                  Never buy from suppliers, or hint that we will buy from them,
on the condition that they use Benchmark products or services.

 

Antitrust proceedings often involve evidence that is largely circumstantial.
Judges, jurors, and agencies interpreting this evidence are likely to be
influenced by appearances. Consequently, to minimize Benchmark’s exposure to
civil and criminal penalties, Benchmark must avoid not only actively engaging in
improper competitive practices, but also inadvertently appearing to engage in
improper practices.

 

For example, employees should avoid careless language that might incorrectly
suggest that we are seeking to eliminate our competitors or to foreclose
competition. Because price fixing and division of markets is illegal, employees
should also not discuss verbally or in public forums such as blogs, chat rooms,
bulletin boards, etc. which might be accessed by competitors , such things as
costs, prices, terms of sale, production levels or capacity, inventories,
marketing plans, distribution arrangements, or procurement arrangements.

 

Insider Trading

 

Until formally released to the public, material information concerning the
business plans, projects, successes or failures of Benchmark is considered
“inside” information and, therefore, confidential. Such data does not belong to
the individual directors, officers or other employees who may handle it or
otherwise become knowledgeable of it. It is an asset of Benchmark. For any
person to use such information for personal benefit or to disclose it to others
outside Benchmark violates Benchmark’s interests. More particularly, in
connection with trading in Benchmark’s securities, it is a fraud not only
against Benchmark, but also against members of the investing public, who suffer
by trading in the same market as the insider without the benefit of the
confidential information he or she possesses.

 

11

--------------------------------------------------------------------------------


 

Several rigidly enforced, complex laws and regulations are intended to prevent
misuse of corporate information by regulating the manner in which securities
may be bought and sold. Particularly important are the “antifraud” rules of the
Securities and Exchange Commission (“S.E.C.”), which are designed to protect
primarily the investing public.

 

Under the “antifraud” rules, anyone who is in possession of material inside
information is an “insider”. This includes not only knowledgeable directors and
officers but also non-management employees and persons outside Benchmark
(spouses, friends, brokers, consultants and others) who may have acquired the
information directly or indirectly through tips. These rules prohibit insiders
from trading in or recommending purchases or sales of Benchmark’s securities
while such inside information remains undisclosed to the general public. Note
that the rules apply only to “material” inside information. The inside
information you possess is “material” if it is important enough to affect your
or anyone else’s decision to buy, sell or hold Benchmark’s securities.

 

The insider is allowed to get back into the market or to recommend Benchmark’s
securities only after the inside information has been publicly disclosed, and
then only after a reasonable time has been allowed for the information to be
absorbed by the general public.

 

Benchmark has rigidly defined channels through which data proposed for public
release must flow. No disclosure of inside information that could be material
should be made without first consulting and being authorized by an executive
officer of Benchmark.

 

A violation of these rules would have serious, direct consequences for the
insider. A violation, however, also would have serious, indirect consequences
for Benchmark - among them, the adverse publicity that inevitably would be
related to an “insider trading scandal” involving Benchmark’s securities, the
resulting disruption of Benchmark’s business operations, and the potential loss
or diminution of Benchmark’s credibility in the trading markets.

 

The following guidelines are established to help you comply with Benchmark’s
business conduct policy and avoid the penalties for breach of the federal and
state securities laws, as well as the resulting criticism and embarrassment to
you and Benchmark:

 

1.                                       Nondisclosure. You must not disclose
material inside information to anyone, except to persons within Benchmark whose
positions require them to know it, until it has been publicly released by
Benchmark.

 

2.                                       Trading in Benchmark’s Securities. You
should not place a purchase or sales order in Benchmark’s securities when you
have knowledge of material information concerning Benchmark that has not been
disclosed to the public. This includes not only orders for purchases and sales
of stock and convertible securities but also options, warrants, puts and calls
unless these transactions are automatically pre-scheduled and you have received
prior approval from the Board of Directors. You should wait until the
information has been publicly released and the public has had sufficient time to
absorb it. Generally two or three trading days after a press release is made or
a report is filed shall be sufficient time for the market to absorb the
information.

 

12

--------------------------------------------------------------------------------


 

3.                                       Trading in Other Securities. You should
not place a purchase or sale order in the securities of another corporation the
value of which is likely to be affected by past or proposed actions of Benchmark
of which you are aware and which have not been publicly disclosed by Benchmark.
For example, it would be a violation of the “antifraud” rules if you learned
through Benchmark sources of an action—impending or completed—with another
company and then bought or sold stock in the other company because of the likely
increase or decrease in the value of its securities.

 

These rules are complex, and violation of them is serious. If you have any
questions regarding a particular situation, please contact an executive officer
of Benchmark, but until your questions are answered, we strongly urge you to
take the cautious course and assume that you should not be trading.

 

U.S. Foreign Corrupt Practices Act

 

Benchmark’s policy is that its employees comply strictly with the U.S. Foreign
Corrupt Practices Act. This law prohibits payments or offers of payments of
anything of value to foreign officials, political parties, or candidates for
foreign political office in order to secure, retain, or direct business.
Payments made indirectly through an intermediary, under circumstances indicating
a reason to believe that such payment would be passed on for prohibited
purposes, are also illegal. Any employee with a question concerning the
propriety of any potential payment should contact the Legal Department.

 

The law also contains significant internal accounting control and record keeping
requirements that apply to our U.S. domestic operations.

 

Specifically, the law requires that Benchmark’s books and records accurately and
fairly reflect all financial transactions in reasonable detail, and that
Benchmark’s internal accounting controls provide reasonable assurances that:

 

•                  Transactions are carried out in an authorized manner.

 

•                  Transactions have been reported and recorded so as to permit
correct preparation of financial statements and accurate records of assets.

 

•                  Access to assets is in accordance with management’s
authorization.

 

•                  Inventories of assets are taken periodically, and appropriate
action is taken to correct discrepancies.

 

All employees are responsible for following Benchmark procedures, including
appropriate schedules of authorization and internal accounting controls, for
carrying out and reporting business transactions.

 

Violations of this law can result in fines and imprisonment, or both, for
individual employees, as well as significant penalties against Benchmark. Any
questions on interpreting this law, or on the adequacy of Benchmark’s internal
accounting controls, should be referred to the Chief Financial Officer or the
Legal Department.

 

13

--------------------------------------------------------------------------------


 

Import/Export Control Laws

 

United States Import and Export Control Laws govern all imports and exports of
commodities and technical data from and to the United States, including items
that are hand-carried as samples or demonstration units in luggage. Benchmark’s
policy is to comply fully with the import/export control laws both in the U.S.
and internationally.

 

Failure to comply with these laws could result in the loss or restriction of
Benchmark’s importing and exporting privileges, which in turn could damage or
even destroy a significant portion of the company’s business. Violations of
these laws can also result in fines and imprisonment for individual employees.
Employees are responsible for understanding whether, and how, the import/export
control laws apply to their job activities and for conforming to these laws.

 

Any questions concerning these laws should be directed to the Legal Department.

 

Foreign Economic Boycotts

 

Benchmark’s policy is to comply strictly with U.S. laws pertaining to prohibited
foreign economic boycotts.

 

These laws prohibit a wide variety of activities connected with such organized
boycotts, including: refusing to do business with boycotted countries, their
nationals, or blacklisted companies; furnishing information about Benchmark’s or
any person’s past, present, or prospective relationships with boycotted
countries or blacklisted companies; furnishing information about any person’s
race, religion, sex, national origin, membership, or support of charitable
organizations supporting a boycotted country; discriminating against individuals
or companies on the basis of race, religion, sex, or national origin; and
paying, honoring, or confirming letters of credit containing boycott provisions.
The law also requires that boycotting requests be reported to the U.S.
Government.

 

Violation of these laws can result in fines for Benchmark and fines and/or
imprisonment for employees. Each employee is expected to follow Benchmark
practices in boycott matters. Any questions concerning the boycott laws should
be referred to the Legal Department.

 

Political Activity/Contributions

 

Benchmark encourages employees as private citizens to participate in public and
civic affairs. Employees should ensure, however, that no conflict of interest
either actual or potential exits between their Benchmark employment and their
duties in public or civic affairs, whether elective, appointed, paid or
voluntary.

 

Also, no letter may be sent to a Senator, Representative or other government
official on behalf of Benchmark unless prior approval has been secured from the
Legal Department. This coordination is

 

14

--------------------------------------------------------------------------------


 

necessary to ensure that important interests of Benchmark are given priority and
its influence is not dissipated in minor matters.

 

Benchmark’s overall policy on political contributions is particularly
straightforward. It prohibits:

 

•                  The use of corporate funds for the support of political
parties or candidates not approved by the Board of Directors of Benchmark
Electronics, Inc. No employee is authorized to make or approve such a
contribution.

 

•                  Any employee from trying to influence, on behalf of
Benchmark, another employee’s decision on support or personal contributions to a
political party or candidate.

 

•                  The use of Benchmark facilities (telephones, copiers, etc.)
in support of political parties or candidates.

 

Health, Safety, and Environment

 

Benchmark is strongly committed to protecting the environment and to ensuring
the health and safety of its employees and others potentially affected by
Benchmark activities. It expects all employees to obey all laws designed to
protect health, safety and the environment, to obtain and fully observe all
necessary permits, and to be truthful in dealing with regulatory agencies which
enforce these laws. Employees should report any health and safety concerns to
their supervisor or manager immediately.

 


WAIVERS OF THE CODE OF BUSINESS CONDUCT AND ETHICS

 

Any change in or waiver of this Code for executive officers (including the chief
executive officer, chief financial officer, controller or principal accounting
officer) or directors may be made only by the Board or a Board committee and
will be promptly disclosed as required by law or stock exchange regulation.

 

15

--------------------------------------------------------------------------------


 

In Conclusion

 

Benchmark’s Code of Conduct reaffirms the importance of following the highest
standards of business conduct. Adherence to these standards by all employees is
the only sure way Benchmark can maintain the confidence and support of the
public and its customers.

 

Each employee is responsible for his or her actions. For each, integrity is a
personal responsibility. No one may justify an illegal act by claiming it was
ordered by someone in higher management. No one, regardless of rank, is ever
authorized to direct an employee to commit an illegal or unethical act.

 

As a summary of basic principles, this policy does not include all the rules and
regulations that apply to every situation. Its contents must be viewed within
the framework of Benchmark policies, practices, instructions, and the
requirements of the law. Moreover, the absence of a company practice or
instruction covering a particular situation does not relieve an employee from
acting ethically. All reports of conduct in violation of this Code of Conduct
and requests for clarification or questions of any type pertaining to this code
may be referred to any of the following:

 

1. Supervisor

2. Human Resources Organization

3. Chief Financial Officer

4. President

5. Legal Department

 

Accounting/Auditing Complaints: The law also requires that we have in place
procedures for addressing complaints concerning auditing issues and procedures
for employees to anonymously submit their concerns regarding accounting or
auditing issues. Complaints concerning accounting or auditing issues will be
directed to the attention of Benchmark’s Audit Committee, or the appropriate
members of that committee. For direct access to Benchmark’s Audit Committee,
please address auditing and accounting related issues or complaints to: John W.
Cox, 4030 Swarthmore St., West University Place, Houston, Texas 77005.

 

Violations or suspected violations of any of the policies or principles in this
booklet, or other Benchmark rules and instructions, must be promptly reported to
supervision. Reprisals against an employee who, in good faith and with
reasonable belief, reports such a violation or suspected violation is strictly
forbidden. One important point bears repeating.

 

Violations can result in disciplinary action, including dismissal - even for a
first offense in appropriate circumstances - and criminal prosecution. This
policy in no way modifies or supersedes the at will employment relationship
between the company and its employees.

 

16

--------------------------------------------------------------------------------